DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covas (NPL Optimizing the Processing of Rigid PVC Compounds) in view of Steer (NPL Extruder Specifications and Applications).
With regards to claim 1, Covas teaches a method of producing fused unplasticized polyvinyl chloride (UPVC or rigid PVC) articles (extrudates) (Abstract, pg 124) comprising feeding a UPVC blend (Table 1) into an extruder (Experimental Procedure), melting and conveying the fused UPVC to an outlet (die) of the extruder and collecting the extrudate (pg 124-128).  Covas teaches that it was known to process such UPVC compositions using conventional single or twin screw machines (pg 123), and details several result effective variables in the extrusion process of such UPVC compositions including screw speed, temperature and residence time (pg 123-128).  Covas does not explicitly teach using a co-rotating twin screw extruder, and Covas does not explicitly teach collecting the extrudate at a rate of at least 100 kilograms/hour/liter of free volume of the co-rotating twin screw extruder.
 Steer teaches a variety of commercially available twin screw extruders in the Omega series suitable for use in compounding materials such as PVC (pg 2) including the Omega 40 co-rotating twin screw extruder (pg 4) which is described as having advantageous control over the work done inside the extruder and control over residence time (pg 4).  The Omega 40 co-rotating twin screw extruder is noted as the same specific extruder used by applicant in the examples of the specification of the instant application.   It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the commercially available Omega 40 extruder of Steel for processing UPVC as discussed in Covas as Covas teaches using conventional twin screw extruders and the Omega 40 is described as capable of working upon PVC compositions and is a twin screw extruder presenting a reasonable expectation of success, and the Omega 40 is noted for advantageous control over the work done inside the extruder and control of residence time which are acknowledged by Covas as important result effective variables in the extrusion of UPVC so doing so yields predictable and advantageous results.
With regards to the specific rate of 100 kg/hr/liter of free volume, Covas establishes result effective variables for the extrusion of UPVC materials include screw speed and residence time which can control the mechanical properties of the UPVC extrudate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to produce UPVC extrudate at a rate of 100 kg/hr/liter of free volume through routine optimization of the result effective variables established in Covas and there is a reasonable expectation of success as the Omega 40 extruder is the same extruder used by applicants.
With regards to claim 2, Covas teaches including a die (Abstract, pg 124).
With regards to claim 3, Covas in view of Steer as applied to claim 1 above teaches using the Omega 40 co-rotating twin screw extruder from Steer which as acknowledged by applicant’s comprises a free volume of 1.6 liters.
With regards to claim 4, Steer teaches that the Omega 40 has a screw with flights (screw flights interpreted to read upon a melt forming element of the extruder) (pg 4).
With regards to claims 6 and 23, Covas teaches that screw speed is a result effective variable of the UPVC extrusion process as discussed in claim 1 above, and Steer teaches that the max screw speed of the Omega 40 is greater than 300 rpm (pg 4 of Steer).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a screw speed of greater than 300 rpm through routine optimization of the result effective variable established in Covas, and as the extruder has a max screw speed greater than 300 rpm there is a reasonable expectation of success.
With regards to claim 7, Covas in view of Steer teaches extruding a UPVC composition in which as discussed in the rejection of claim 1 above the particular output rate is subject to routine optimization including the optimization of screw speed and residence time, and as acknowledged in Steer the output rate of the Omega 40 extruder includes output rates of 150 kg/hr.  It would have been obvious to one of ordinary skill to input material at similar rates to allow for a consistent output of material as a mass balance is ultimately required.
With regards to claim 8, Covas teaches that the MEI or mechanical energy input or the screw is proportional to the volumetric flow rate, temperature profile and level of shear and is thus heavily dependent upon operating conditions of the extrusion (pg 127-128).  Barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize an SMEI of less than 0.12 kWh/kg through routine optimization of the result effective variables established in Covas.
With regards to claim 9, Covas teaches that the material is initially in particle (powder) form (pg 125).
With regards to claim 10, Covas teaches including 2.5 phr dibasic lead stearate (flow aid) (Table 1).
With regards to claim 11, Steer teaches that the Omega 40 includes an image of a hopper feeding inlet (pg 2, a hopper interpreted to read upon the term “feeder”).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that there is no motivation or suggestion to look at co-rotating twin screw extruders when reading the disclosure of Covas, this argument is not persuasive.  Applicant argues that as co-rotating and counter rotating extruders work on different principles with different effects on the material different results are achieved.  Covas does not have an explicit exclusion of processing UPVC in co-rotating extruders.  Applicants arguments that the result effective variables established in Covas of screw speed, temperature and residence time do not apply to co-rotating extrusion do not include objective evidence supporting the conclusion, and are therefore not persuasive.    
With regards to applicant’s arguments regarding the application of Covas individually to the result effective variables, the rejection is over the application of extrusion of UPVC with the commercially available extruder provided with explicit operating ranges of Steer which is explicitly taught to have advantageous properties and be capable of working on PVC compositions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742